—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a dispositional order of the Family Court, Kings County (Greenbaum, J.), dated February 4, 1993, which, upon a fact-finding order of the same court, dated October 15, 1992, determining that the appellant’s children Tabitha McC. and Shawn McC. were neglected, placed the children with the Commissioner of Social Services of the City of New York for one year.
Ordered that the appeal is dismissed, without costs or disbursements.
The only issue raised on appeal concerns the propriety of the dispositional order, which was entered upon the consent of the appellant. No appeal lies from an order entered upon consent, because the appellant is not aggrieved thereby (see, e.g., Matter of Cherilyn P., 192 AD2d 1084; Matter of Gerald H., 158 AD2d 599; Goodman v Goodman, 150 AD2d 636; CPLR 5511). Accordingly, the appeal is dismissed. Sullivan, J. P., Miller, O’Brien and Krausman, JJ., concur.